Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-23 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal
portion of any patent granted on this application which would extend beyond the
expiration date of US Patent 9,660,760 B2 and US Patent 10,432,347 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-23 are allowed.  






Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
One of the closest prior art references, Zhang et al. (U.S 2010/0080266 A1) discloses demodulate a plurality of fields of a frame according to a Single Carrier (SC) scheme (i.e demodulate a plurality of fields of a frame accordingly to a Single Carrier (SC) scheme in par. [0062], [0072], [0067], [0191], Fig. 2), the plurality of fields comprising a Short Training Field (STF) (i.e packet 120 comprising a preamble 122, wherein the preamble comprises a Short Training Field (STF) in par. [0072], [0084], Fig 3A, Fig. 3B, Fig. 6), a Channel Estimation Field (CEF) (i.e packet 120 comprising a preamble 122, wherein the preamble comprises a Channel Estimation Field (CEF) in par. [0072], [0084], Fig 3A, Fig. 3B, Fig. 6), a first header (i.e packet 120 comprising a header 130, wherein the header 130 comprises a PHY header 140 in par. [0074], [0075], Fig. 3A. Fig. 3B; wherein PHY header 140 represents first header), and a second header (i.e packet 120 comprising a header 130, wherein the header 130 comprises a MAC header 144 in par. [0074], [0075], Fig. 3A. Fig. 3B; wherein MAC header 144 represents second header), the first header comprising a second indication to indicate whether a data portion of the frame is to be modulated according to the SC scheme or according to an Orthogonal Frequency Division Multiplexing (OFDM) scheme (i.e control demodulation accordingly to the SC scheme or according to an Orthogonal Frequency Division Multiplexing (OFDM) scheme in par. [0062], [0060], wherein header 130 provides information to indicate a modulation/coding method the payload portion of the packet in par. [0074], [0072], [0067], [0191], Fig. 2; Fig. 3A).

However, none of the prior art references of record discloses or renders obvious at least the claimed features of:
“demodulate a plurality of fields of a frame according to a Single Carrier (SC) scheme, the plurality of fields comprising a Short Training Field (STF), a Channel Estimation Field (CEF), a first header, and a second header, the first header comprising a first indication to indicate a presence of the second header, the first header comprising a second indication to indicate whether a data portion of the frame is to be modulated according to the SC scheme or according to an Orthogonal Frequency Division Multiplexing (OFDM) scheme” (emphases added);
and
“based on the second indication in the first header, demodulate the data portion of the frame according to the SC scheme or the OFDM scheme” (emphases added) as recited in claims 1, 17  and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/PAUL H MASUR/Primary Examiner, Art Unit 2464